United States Court of Appeals
      for the Federal Circuit
                ______________________

                  ATLAS IP, LLC,
                  Plaintiff-Appellant

                          v.

  ST. JUDE MEDICAL, INC., ST. JUDE MEDICAL
                   S.C., INC.,
              Defendants-Appellees
             ______________________

                      2015-1190
                ______________________

   Appeal from the United States District Court for the
Southern District of Florida in No. 1:14-cv-21006-CMA,
Judge Cecilia M. Altonaga.
                 ______________________

              Decided: October 29, 2015
               ______________________

    GEORGE C. SUMMERFIELD, JR., Stadheim & Grear,
Ltd., Chicago, IL, argued for plaintiff-appellant. Also
represented by ROLF STADHEIM, ROBERT M. SPALDING.

    MARK ANDREW PERRY, Gibson, Dunn & Crutcher LLP,
Washington, DC, argued for defendants-appellees. Also
represented by WAYNE M. BARSKY, JENNIFER RHO, Los
Angeles, CA; HERVEY MARK LYON, Palo Alto, CA; NEEMA
JALALI, San Francisco, CA.
                ______________________
2                     ATLAS IP, LLC   v. ST. JUDE MEDICAL, INC.



    Before MOORE, REYNA, and TARANTO, Circuit Judges.
TARANTO, Circuit Judge.
    This case is closely related to Atlas IP, LLC v. Med-
tronic, Inc., No. 15-1071, decided today. The two cases
involve the same patent and some of the same claim
language. To avoid repetition, the present opinion relies
heavily on the opinion in Atlas v. Medtronic, which partly
construed the language at issue here.
    Atlas IP, LLC brought this action against St. Jude
Medical, Inc. and St. Jude Medical S.C., Inc. (collectively,
“St. Jude”) in the Southern District of Florida, alleging
that certain St. Jude medical products for monitoring a
patient’s condition infringed claims 11 and 14 of the
Atlas-owned patent, U.S. Patent No. 5,371,734, concern-
ing wireless communications between a hub and remotes.
Claims 11 and 14 provide:
       11. A communicator for wirelessly transmitting
    frames to and receiving frames from a[t] least one
    additional communicator in accordance with a
    predetermined medium access control protocol,
    the communicators which transmit and receive
    the frames constituting a Group, each communi-
    cator including a transmitter and a receiver for
    transmitting and receiving the frames respective-
    ly, the medium access control protocol controlling
    each communicator of the Group to effect prede-
    termined functions comprising:
      [a] designating one of the communicators of the
        Group as a hub and the remaining the [sic]
        communicators of the Group as remotes;
      [b] the hub establishing repeating communica-
        tion cycles, each of which has intervals during
        which the hub and the remotes transmit and
        receive frames;
ATLAS IP, LLC   v. ST. JUDE MEDICAL, INC.                 3



      [c] the hub transmitting information to the re-
        motes to establish the communication cycle
        and a plurality of predeterminable intervals
        during each communication cycle, the inter-
        vals being ones when the hub is allowed to
        transmit frames to the remotes, when the re-
        motes are allowed to transmit frames to the
        hub, and when each remote is expected to re-
        ceive a frame from the hub;
      [d] the remotes powering off their transmitters
        during times other than those intervals when
        the remote is allowed to transmit frames to
        the hub, by using the information transmitted
        from the hub;
      [e] the remotes powering off their receivers dur-
        ing times other than those intervals when the
        remote is expected to receive a frame from the
        hub, by using the information transmitted
        from the hub;
      [f] the hub assigning transmission opportuni-
        ties to the remotes, each transmission oppor-
        tunity being an interval for a remote to
        transmit frames to the hub;
      [g] the hub transmitting transmission oppor-
        tunity allocation information in a frame
        transmitted by the hub;
      [h] the hub monitoring the frames transmitted
        by each remote during its transmission oppor-
        tunity; and
      [i] the hub revoking a previous transmission
        opportunity allocation of a remote which has
        not transmitted more than a predetermined
        number of frames during a previous number
        of communication cycles.
4                    ATLAS IP, LLC   v. ST. JUDE MEDICAL, INC.



       14. A communicator for wirelessly transmitting
    frames to and receiving frames from a[t] least one
    additional communicator in accordance with a
    predetermined medium access control protocol,
    the communicators which transmit and receive
    the frames constituting a Group, each communi-
    cator including a transmitter and a receiver for
    transmitting and receiving the frames respective-
    ly, the medium access control protocol controlling
    each communicator of the Group to effect prede-
    termined functions comprising:
      [a] designating one of the communicators of the
        Group as a hub and the remaining the [sic]
        communicators of the Group as remotes;
      [b] the hub establishing repeating communica-
        tion cycles, each of which has intervals during
        which the hub and the remotes transmit and
        receive frames;
      [c] the hub transmitting information to the re-
        motes to establish the communication cycle
        and a plurality of predeterminable intervals
        during each communication cycle, the inter-
        vals being ones when the hub is allowed to
        transmit frames to the remotes, when the re-
        motes are allowed to transmit frames to the
        hub, and when each remote is expected to re-
        ceive a frame from the hub;
      [d] the remotes powering off their transmitters
        during times other than those intervals when
        the remote is allowed to transmit frames to
        the hub, by using the information transmitted
        from the hub;
      [e] the remotes powering off their receivers dur-
        ing times other than those intervals when the
        remote is expected to receive a frame from the
ATLAS IP, LLC   v. ST. JUDE MEDICAL, INC.                   5



        hub, by using the information transmitted
        from the hub;
      [f] the hub establishing the length of each
        communication cycle; and
      [g] the hub transmitting a frame containing in-
        formation describing the length of the com-
        munication cycle prior to the end of the
        communication cycle whose length is estab-
        lished.
Id., col. 47, line 62, through col. 48, line 36; id., col. 49,
lines 31–68 (bracketed letters added for convenience;
emphases added to highlight language central to the
issues on appeal).
     The district court adopted constructions of the “estab-
lishing” and “transmitting” limitations, which are also
found in claim 21, the subject of Atlas v. Medtronic.
Initially, it construed the highlighted language in clause
[c] to mean “the hub transmitting to the remotes infor-
mation necessary to know in advance the starting time
and duration of the communication cycle and of each of
two or more predeterminable intervals during each com-
munication cycle.” Atlas IP, LLC v. St. Jude Medical,
Inc., No. 14-21006-CIV, 2014 WL 3764129, at *7–8 (S.D.
Fla. July 30, 2014) (emphasis added). Then, on St. Jude’s
motion for summary judgment, the court went beyond
that construction. The court held that its “in advance”
requirement meant that the information specifying “when
the communication cycle starts and its duration . . . must
be transmitted in advance of the very communication
cycle at issue.” J.A. 7. That is, it construed the “trans-
mitting” limitation to require not just that specified
information be transmitted to remotes before the remotes
begin transmitting in that cycle, as sufficed for non-
infringement in the Atlas v. Medtronic case, but that “the
hub transmits to the remotes information necessary to
know the starting time and duration of the communica-
6                     ATLAS IP, LLC   v. ST. JUDE MEDICAL, INC.



tion cycle in advance of that communication cycle.” J.A.
10.
    Atlas agreed that there was no infringement “under
this interpretation of ‘in advance.’ ” J.A. 10. The district
court therefore granted St. Jude summary judgment of
non-infringement and entered a final judgment. We have
jurisdiction under 28 U.S.C. § 1295(a)(1).
    In Atlas v. Medtronic, we today hold that the starting
time and duration of the cycle and of remote-transmission
intervals within each cycle must be communicated by the
hub to the remotes before the time at which remotes may
begin transmitting. Here we hold, in agreement with
Atlas, that the claim language at issue does not require
that the cycle’s starting time and duration be communi-
cated to the remotes even earlier, i.e., before the commu-
nication cycle begins.      The district court’s contrary
conclusion, adopting St. Jude’s argument, rests at bottom
on the notion that, unless that information is sent before
the start of the cycle, the remotes would not be awake to
receive the hub-sent information about the cycle. J.A. 8
(“the remotes must know when to power up for the begin-
ning of the next communication cycle, or they would be
unable to receive the information frame” with the sched-
ule for the cycle). But the patent does not support that
premise or, therefore, the district court’s construction.
    Nothing in the claim language requires that the hub
transmit information to the remotes about the starting
time of the communication cycle before the start of the
communication cycle. The claims recite that the hub
establishes repeating communication cycles and then
transmits information to the remotes to establish the
communication cycle and its intervals. ’734 patent, col.
48, lines 7–17 (claim 11); id., col. 49, lines 44–54 (claim
14). The claims also state that the remotes power off
their transmitters and receivers for times outside the
relevant interval. Id., col. 48, lines 22–25 (claim 11); id.,
ATLAS IP, LLC   v. ST. JUDE MEDICAL, INC.                 7



col. 49, lines 59–62 (claim 14). Nowhere do the claims
indicate that the starting time of the communication cycle
is communicated in advance of that cycle.
     Similarly, the claims do not require that the duration
of the communication cycle be sent in advance of the
communication cycle, and nothing in the intrinsic record
dictates that result. Other claim language positively
suggests, if it does not necessitate, that information about
the duration may be sent during the communication cycle.
Clause [g] of claim 14 itself recites that “the hub trans-
mit[s] a frame containing information describing the
length of the communication cycle prior to the end of the
communication cycle whose length is established.” Id.,
col. 49, lines 65–68 (emphasis added). 1 Claim 33, which
also contains the transmitting clause [c], states that “the
hub transmit[s] a frame containing information to estab-
lish a first interval in the communication cycle during
which the information establishing the communication
cycle . . . is transmitted.” Id., col. 53, lines 49–53.
    The specification also does not require pre-cycle
transmission of the cycle’s starting time or duration. To
the contrary, figure 3 depicts a communication cycle 70,
which includes an information interval 76, and the speci-
fication explains that “[t]he time for the overall communi-
cation cycle 70” is transmitted by the hub to the remotes


    1   St. Jude does not distinguish clause [g] on the
ground that it refers to “length” rather than “duration,”
terms Atlas has elsewhere noted are different, though not
unrelated. Rather, St. Jude repeatedly equates the terms
for present purposes. St. Jude Br. 20, 28, 31 (treating
specification language about length as referring to dura-
tion). Whatever the precise relation of the terms, clause
[g] points toward the possibility, not excluded by anything
in the patent, that duration information is sent after the
cycle begins.
8                     ATLAS IP, LLC   v. ST. JUDE MEDICAL, INC.



during the information interval 76, i.e., after the cycle has
already begun. Id., col. 13, lines 23–28. That is strong
evidence against the district court’s construction.
    And that evidence is not undermined by passages in
the specification that describe the hub as including in an
information frame not only the duration of the present
communication cycle but also information about the next
two communication cycles. See id., col. 28, lines 54–56
(“Th[e] duration [of the current communication cycle], as
well as the durations of the next two communication
cycles, are reported in each information frame.”); id., col.
36, lines 3–5 (“[T]he hub transmits the lengths of each of
the next two communication cycles as part of the infor-
mation frame at the beginning of each communication
cycle.”). St. Jude relies on those passages as providing for
start-and-duration information about a cycle to be sent
before the cycle: it is sent in the previous two cycles as
well as during the present cycle. But the passages say
nothing about the starting time being included; they
speak only of “length” and “duration.” 2 Moreover, they
describe embodiments only, and while the three-cycle
information frame is one way of helping remotes stay in
contact and synchronized with the hub, id., col. 28, lines
51–54; id., col. 36, lines 6–10, nothing says that it is
necessary. There is no reason to read that particular
embodiment into the claim language.
    St. Jude therefore rests its argument ultimately on
the repeated assertion, which persuaded the district
court, that the claimed invention, in order to function,


    2     The omission of starting-time information is high-
lighted by the specification passage that speaks of infor-
mation about both “starting times” and “durations” for
“intervals” within a cycle, while, for the cycles themselves,
speaking only of their “lengths,” not their starting times.
Id., col. 27, lines 57–61.
ATLAS IP, LLC   v. ST. JUDE MEDICAL, INC.                  9



requires at least the starting-time information (perhaps
also the duration information) to be sent to the remotes
before the cycle begins. Unless the hub did so, St. Jude
argues, the remotes could not know to power on their
receivers for the start of the cycle and so would not re-
ceive the scheduling information (allotting reception and
transmission intervals) sent from the hub in the first part
of the cycle. As a legal matter, of course, “ ‘a construction
that renders the claimed invention inoperable should be
viewed with extreme skepticism.’ ” See AIA Engineering
Ltd. v. Magotteaux Int’l S/A, 657 F.3d 1264, 1278 (Fed.
Cir. 2011). But that principle does not decide this case.
St. Jude has not shown that the district court’s construc-
tion must be adopted in order to avoid inoperability.
    The specification states that “[i]t is necessary for bat-
tery operated remotes to recognize when to expect the
beginning of the next communication cycle, in order to
power-up their RF modems to receive the information
frames at the beginning of each cycle.” ’734 patent, col.
35, line 66, through col. 36, line 2. See also id., col. 33,
lines 28–31 (“Based on the information conveyed in the
information frame 200, all remotes 66 enable their RF
modems 96 at the time of the expected arrival of each
information frame 200.”). But neither the specification
nor operability requires sending the remotes the starting
time or duration of an upcoming communication cycle
before the cycle commences. In fact, the specification
explicitly contemplates the remotes functioning by know-
ing “approximately when to expect frames transmitted
from the hub.” Id., col. 13, lines 31–32 (emphasis added).
St. Jude has not explained why it is insufficient for the
remotes to know roughly “when to expect” an upcoming
cycle to begin, not its exact starting time, and why that
information cannot be supplied by providing a cycle’s
starting time and duration during a given cycle.
    In particular, St. Jude has not explained why that in-
formation would not suffice to allow the remotes to have
10                      ATLAS IP, LLC   v. ST. JUDE MEDICAL, INC.



their receivers on for whenever the next cycle actually
starts. By default the remotes turn on their receivers
when they first power on and await a signal from the hub.
Id., col. 39, lines 34–38. They will therefore receive a
“first” cycle’s scheduling-information frame, which can
communicate the starting time (which has already
passed) and duration for that particular cycle. If the
cycles “repeat[ ] on a continuous basis,” id., col. 11, line 41,
the receipt of that information would seem to allow the
remotes to have their receivers on when the next cycle
begins, and thus receive the next-cycle scheduling infor-
mation. St. Jude has not shown otherwise.
    At oral argument, St. Jude suggested that communi-
cating the duration of the current communication cycle
necessarily defines the starting time of the next cycle, so
that transmitting one cycle’s duration is transmitting the
next cycle’s starting time. Oral Arg. at 16:08–16:26. St.
Jude did not recognizably make that contention before
oral argument, and we are not persuaded. The only
passage in the specification that refers to the continuous
repetition of the cycles states that the cycles are “repeated
on a continuous basis,” ’734 patent, col. 11, lines 39–42,
not that each cycle begins immediately after the previous
one ends. Moreover, St. Jude’s suggestion finds no sup-
port in the claims. The claims state that the cycles are
repeating, see, e.g., id., col. 48, line 7; id., col. 49, line 44,
but none states that the end of one is the start of the next.
And claim 34, which has the same “transmitting” limita-
tion as claims 11 and 14, recites that the hub transmits
the “length” of the current cycle and the start of the next
cycle. Id., col. 54, lines 28–32. Under St. Jude’s equating
of “length” with “duration,” see note 1, supra, its new
contention would render claim 34’s language redundant.
    We conclude that the district court erred in construing
the “transmitting” limitation to require that the starting
time and duration of a communication cycle be sent in
advance of the communication cycle. Because there is no
ATLAS IP, LLC   v. ST. JUDE MEDICAL, INC.        11



ruling about infringement under any other claim con-
struction, we vacate the summary judgment of non-
infringement and remand for further proceedings.
                           CONCLUSION
    For the foregoing reasons, we vacate the summary
judgment of non-infringement and remand.
    Costs awarded to Atlas.
                VACATED AND REMANDED